Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 1 of 10 PagelID#: 447

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAFAYETTE DIVISION
GERALD D LIBERSAT ET AL CASE NO. 6:19-CV-00421
VERSUS JUDGE SUMMERHAYS
SUNDANCE ENERGY INC ET AL MAGISTRATE JUDGE WHITEHURST
MEMORANDUM RULING
The present matter before the Court is the Motion for Injunctive Relief filed by defendants
Sundance Energy, Inc., (“Sundance”) and SEA Eagle Ford, LLC (“SEA Eagle”) [ECF No. 41].
This motion seeks an order barring plaintiffs from taking any further actions in state court with
respect to this case because the case was removed to federal court under 28 U.S.C. §1441 and has
not been remanded. Defendant Noble Energy, Inc. (“Noble”) joined in the Motion for Injunctive
Relief. For the reasons stated below, the Court GRANTS the Motion for Injunctive Relief IN
PART, and DENIES the motion IN PART. The Court further ENJOINS plaintiffs from taking
any further actions or otherwise prosecuting this case in the 15th Judicial District Court (“JDC”),
Vermilion Parish, Louisiana.

I.
BACKGROUND

The factual background of this case is fully detailed in the Court’s prior Memorandum
Ruling on the Sundance/SEA Eagle and Noble Motions to Dismiss [ECF No. 37]. The Court will
focus here on the background relevant to the Motion for Injunctive Relief. Plaintiffs Gerald and
Julie Libersat! filed a petition in the 15th Judicial District Court, Vermilion Parish, Louisiana,

Docket No. 106342-J, against defendants SEA Eagle, Sundance, Thomas B. Moore, Robert L.

 

1 Gerald Libersat died during the pendency of this case. Charles E. Scarbrough, the executor of the estate of Gerald
D. Libersat, was substituted as a plaintiff in his capacity as executor of the estate.
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 2 of 10 PageID #: 448

Graham, T. M. Shepard, John H. Sowell, III, Clayton W. Williams, Jr., d/b/a Clayton Williams
Energy, Inc., and Noble.” In that state court petition, plaintiffs alleged that Sundance and SEA
Eagle breached their obligations under a Texas oil and gas lease. SEA Eagle and Sundance then
removed the case to federal court on April 3, 2019, on the grounds of diversity jurisdiction under
28 U.S.C. Section 1332.3 After removal, SEA Eagle and Sundance filed a Motion to Dismiss for
Lack of Jurisdiction, or in the Alternative, Motion to Transfer (“Sundance/SEA Eagle Motion to
Dismiss”) [ECF 8]. This motion sought dismissal under Rule 12(b)(2) of the Federal Rules of
Civil Procedure for lack of personal jurisdiction. Defendant Noble subsequently filed a similar
Rule 12(b)(2) motion asserting that the court lacked personal jurisdiction over it. The Court
entered a Memorandum Ruling granting the Sundance/SEA Eagle Motion to Dismiss as well as
the Noble Motion to Dismiss on the grounds that the Court lacked personal jurisdiction over the
moving defendants [ECF 37]. The Court took no further action with respect to the remaining five
defendants who did not move to dismiss. Plaintiffs filed a Notice of Appeal on February 18, 2020
[ECF 40]. That appeal challenges the Court’s ruling on personal jurisdiction and is currently
pending in the United States Court of Appeals for the Fifth Circuit.

On June 25, 2020, plaintiffs filed a Motion to Amend Petition in the 15th JDC, Vermillion
Parish, Louisiana, purportedly requesting the state court to allow an amendment of the state court
petition in the present case even though the case was never remanded back to the 15th JDC.* In

that motion, plaintiffs sought to add additional parties, including an additional defendant who may

 

2 Complaint at {{ 1A-1G [ECF 1-1].

3 Notice of Removal [ECF 1]. The state court petition was served on SEA Eagle and Sundance on March 7, 2019.
Accordingly, the removal was timely. Moreover, SEA Eagle and Sundance were not required to obtain consent from
the other defendants because none had been served at the time of removal. See 28 U.S.C. §1446(b)(2)(A).

4 Plaintiffs’ state court Motion to Amend, Exhibit A to the Motion for Injunctive Relief [ECF 41-1].

2
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 3 of 10 PagelID#: 449

be non-diverse.> The 15th JDC granted plaintiffs’ Motion to Amend on July 14, 2020.° The state
court order granting plaintiffs’ motion to amend appears to reclaim jurisdiction over this case even
though the case has not been remanded:

Considering the foregoing Motion and the finding the law and
evidence to be in support of the relief requested, and further finding
that the ORDER entered January 31, 2020, by the United States
District Court for the Western District of Louisiana dismissing
without prejudice petitioner’s claims for a lack of personal
jurisdiction removed the impediments to this Court exercising
jurisdiction; further, that the parties sought to be added as
defendants were not subject to the Removal and as potential solidary
obligors petitioners’ cause of action against them, though
interrelated are not dependent upon the claims against the other
defendants in the removed action, and further, that no answer having
been filed in these proceedings the petitioners are of right entitled to
amend and therefore it is:

ORDERED, that petitioners’ First Supplemental and Amended
Petition be received and filed.

[ECF 41-2]. Sundance and SEA Eagle then filed the present Motion for Injunctive Relief seeking
to enjoin plaintiffs from taking further actions in the 15th JDC on the grounds that the removal of
the case divested the state court of jurisdiction and the case has not been remanded.

Il.
STANDARDS FOR INJUNCTIVE RELIEF

Generally, to obtain a preliminary injunction, a movant must demonstrate: (1) a substantial
likelihood of success on the merits; (2) a substantial threat of irreparable harm if the injunction is
not granted; (3) that the threatened injury outweighs any potential harm to the non-movant; and
(4) that the injunction will not undermine the public interest. Karaha Bodas Co., L.L.C. ¥.
Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 335 F.3d 357, 363 (Sth Cir. 2003).

For a court to grant a permanent injunction, a plaintiff must prove actual success on the merits,

 

> Id, The parties dispute whether these new parties are diverse.
® Exhibit A to Motion for Injunctive Relief [ECF 41-2].

3
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 4 of 10 PagelD #: 450

and it must also prove the three remaining factors that must be proved to obtain a
preliminary injunction. See Amoco Production Co. v. Village of Gambell, Alaska, 480 U.S. 531,
546 n. 12 (1987). Injunctive relief is considered an extraordinary remedy, to be granted only when
the movant has “clearly carried the burden of persuasion” on all four requirements. Karaha Bodas
Co., 335 F.3d at 363.

II.
DISCUSSION

A. Jurisdiction Pending Appeal.

A threshold question raised by plaintiffs is whether this Court has jurisdiction to enter the
injunctive relief requested by Sundance, SEA Eagle and Noble. The general rule is that a valid
notice of appeal transfers jurisdiction from the district court to the court of appeals with respect to
the matters raised in the appeal. See, e.g., Griggs v. Provident Consumer Discount Co., 459 US
56, 58 (1982) (“The filing of a notice of appeal is an event of jurisdictional significance--it confers
jurisdiction on the court of appeals and divests the district court of its control over those aspects
of the case involved in the appeal.”); Guajardo v. Texas Dep’t of Criminal Justice Executive
Director, 108 F.App.’x 848, 850 (5th Cir. 2004 (per curiam)). A district court, however, “maintains
jurisdiction as to matters not involved in the appeal....” Farmhand, Inc. v. Anel Engineering,
Indus., 693 F.2d 1140, 1145 (5th Cir. 1982). For example, the district court can take actions that
“aid the appeal, correct clerical errors, or enforce its judgment as long as the judgment has not
been stayed or superseded.” Clark v. Dir., TDCJ-CID, No. 2:10-cv-259, 2012 WL 1995525 at *
2 (E.D. Tex. June 4, 2012) (quoting Guajardo, 108 F.App’x at 850).

Plaintiffs’ notice of appeal did not divest this Court of jurisdiction to consider and enter
the relief requested in the Motion for Injunctive Relief. First, the relief requested in that motion is

not a matter encompassed within the appeal currently pending in the court of appeals. That appeal
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 5 of 10 PageID#: 451

involves the Court’s order granting motions to dismiss for lack of personal jurisdiction filed by
three of the eight defendants named in the complaint at the time of removal.’ The subject matter
of the appeal is whether the Court erred in concluding that it did not have personal jurisdiction
over defendants Sundance, SEA Eagle, and Noble. In contrast, the present motion seeks an order
enforcing the stricture of 28 U.S.C. §1446(d), that, upon removal, the “State court shall proceed
no further unless and until the case is remanded.” The present motion thus turns on whether
plaintiffs’ post-removal prosecution of this case in the 15th JDC violates section 1446(d) and
whether the post-removal orders entered by the state court are void ab initio.8

The Court also retains jurisdiction to maintain the status quo pending appeal. See, e.g,
Sansom Committee by Cook v. Lynn, 7353 F.2d 1552, 1554 (3rd Cir. 1984) (a district court
“possesses residual jurisdiction to enter orders to assist in maintaining the status quo pending
disposition of an appeal”); Kidder, Peabody & Co., Inc. v. Maxus Energy Corp., 925 F.2d 556,
564 (2nd Cir. 1991) (pending appeal, district court retained jurisdiction to enjoin state-court
litigation over federal securities claims that were the subject of the appeal). Here, plaintiffs
proceeded to prosecute this case in state court while the current appeal was pending by amending
their state court petition to include additional parties.? The “First Supplement and Amending
Petition” filed by plaintiffs in the 15th JDC on July 24, 2020 continues to include defendants
Sundance, SEA Eagle, and Noble, who are the subject of the jurisdictional rulings on appeal.!°
Presumably, plaintiffs could continue to prosecute this case in state court against these defendants

absent injunctive relief. Accordingly, the relief requested by defendants would preserve the status

 

7 See ECF 37.

8 See Motion for Injunctive Relief [ECF 41-1] at 5.
° See ECF 41-2.

10 Td.
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 6 of 10 PageID #: 452

quo with respect Sundance, SEA Eagle, and Noble and the jurisdictional rulings on personal
jurisdiction that are the subject of the appeal.
B. Are the Moving Parties Entitled to Injunctive Relief?

The Court now turns to the moving defendants’ argument that they are entitled to an order
enjoining plaintiffs from further prosecuting this case in the 15th JDC and declaring that the post-
removal orders entered by the state court are void ab initio. Section 1446(d) addresses the effect
of a valid notice of removal with respect to state court proceedings. It provides that the removing
defendants “shall give written notice thereof to all adverse parties and shall file a copy of the notice
with the clerk of such State court, which shall effect the removal and the State court shall proceed
no further unless and until the case is remanded.” 28 U.S.C. §1446(d) (emphasis added). Actions
taken by the state court after removal are void ab initio and may be vacated by the district court.
See Murray v. Ford Motor Co., 770 F.2d 461, 463-65 (5th Cir. 1985); Rossello-Gonzalez v.
Calderon-Serra, 398 F.3d 1 (1st Cir. 2004) (state court judgment entered after removal was a
nullity); Yarnevic v. Brink’s, Inc., 102 F.3d 753 (4th Cir. 1996) (notice of removal stripped state
court of jurisdiction); see also Wright, Miller, Cooper & Amar, Federal Practice and Procedure:
Jurisdiction 3d § 3736 at 727 (2007). District courts may also enforce section 1446(d) by enjoining
state courts from taking further action in a case that has been removed and not remanded. Mitchum
v. Foster, 407 U.S. 225, 234-37 (1972); Meyerland Co. vy. Fed. Deposit Ins. Corp., 910 F.2d 1257,
1263 (sm Cir. 1990); Frith v. Blazon-Flexible Flyer, Inc., 512 F.2d 899, 901 (Sth Cir.
1975); Maseda v. Honda Motor Co., 861 F.2d 1248, 1254 (11th Cir. 1988); see also 17 Charles A.
Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure: Jurisdiction 2d
§ 4224, pg. 521. This power also extends to new state cases filed post-removal for purposes of
subverting federal jurisdiction. See, e.g., Quackenbush vy. Allstate Ins. Co., 121 F.3d 1372 (9th

Cir. 1997).
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 7 of 10 PageID #: 453

Here, defendants filed a notice of removal that satisfied the requirements of section
1446(d).'! That provision states that, upon removal, the 15th JDC was to “proceed no further unless
and until the case is remanded.” Plaintiffs concede, as they must, that no order of remand has been
entered in this case. The state court was, therefore, barred by section 1446(d) from taking any
actions after removal based on the clear and unambiguous language of section 1446(d).

Plaintiffs make several arguments that this Court’s orders granting the Sundance/SEA
Eagle and Noble Motions to Dismiss without prejudice somehow re-vested jurisdiction in the state
court even though the case has not been remanded and those motions remain pending on appeal.
First, plaintiffs suggest that the dismissal of Sundance, SEA Eagle, and Noble resulted in a final
judgment that terminated the case and re-vested jurisdiction in the state court: “This Court’s
dismissal without prejudice terminated federal jurisdiction and...further proceedings against new
defendants and [sic] not inconsistent with the dismissal was within the [state] court’s jurisdiction
and authority.”!* This argument, however, ignores the fact that this Court never surrendered
jurisdiction by remanding the case to state court. Jurisdiction was vested in this Court upon the
filing of the notice of removal in accordance with section 1446. The parties did not challenge the
removal or the Court’s subject matter jurisdiction based on diversity. Regardless of whether this
Court’s orders on the personal jurisdiction motions can be considered final judgments, the Court’s
orders never terminated this case or this Court’s jurisdiction over the case. When plaintiffs
appealed, jurisdiction remained vested in federal court, but jurisdiction with respect to the matters
on appeal shifted to the court of appeals. Jurisdiction was never surrendered to the state court
through an order of remand. Plaintiffs’ argument to the contrary is inconsistent with the text of

1446(d). That provision provides that the state court is barred from proceeding until the case is

 

"ECF No. 1.
'2 Plaintiffs’ Memorandum in Opposition to Motion for Injunction & Sanctions [ECF 46] at 2.
7
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 8 of 10 PagelD #: 454

remanded. The statute says nothing about allowing the state court to proceed in the case once a
federal court enters a final judgment.

Plaintiffs next argue that their post-removal motion to amend their state court petition in
this case added new parties who were not named at the time of removal and, according to plaintiffs,
were never subject to the jurisdiction of this Court. Plaintiffs’ argument confuses cases with
parties. Here, there is only one case that was removed to federal court. The fact that plaintiffs
seek to add new defendants after removal does not alter this Court’s jurisdiction over the case, nor
does it allow the state court to take action in this case in violation of section 1446(d). Indeed, 28
USC Section 1447(e) expressly contemplates the addition of new parties and indicates that it is the
federal district court, not the state court, that has the authority to decide whether or not to allow
joinder of new parties: “If after removal the plaintiff seeks to join additional defendants whose
joinder would destroy subject matter jurisdiction, the court may deny joinder, or permit joinder
and remand the action to the State court.” This point is critical here because there is a dispute over
whether the defendants that plaintiffs sought to add to the case in state court are diverse.

Finally, plaintiffs argue that injunctive relief here would violate the Anti-Injunction Act,
28 U.S.C. § 2283. This act “is an absolute prohibition against enjoining state court proceedings,
unless the injunction falls within one of three specifically defined exceptions.” Atl Coast Line
R.R. Co. v. Brotherhood of Locomotive Eng’rs, 398 US 281, 286 (1970). One of those exceptions
is where injunctive relief is “expressly authorized by Act of Congress...” 28 U.S.C. §2283.
According to the Fifth Circuit, “section 1446(d) has long been recognized as one of the statutory
exceptions to Section 2283.” Fulford v. Transport Services Co., 412 F.3d 609, 612 (5th Cir. 2005).
Accordingly, the Anti-Injunction Act does not bar the relief requested in the Motion for Injunctive

Relief.
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 9 of 10 PagelID #: 455

In sum, the post-removal actions taken by the plaintiffs in the 15th JDC as well as the state
court’s order entered after removal violate 28 U.S.C. § 1446(d). The post-removal order is
therefore void ab initio and is hereby VACATED. Furthermore, the moving defendants have
satisfied the requirements for injunctive relief. Specifically, they have established that they will
succeed on the merits given the clear text of section 1446(d), the fact that the Court has entered no
remand order, and the fact that the actions of the state court and plaintiffs have violated section
1446(d). The Court also finds that the moving defendants would be irreparably harmed because
they would be forced to litigate these matters in state court when the Court has already ruled that
there is no personal jurisdiction over these defendants in Louisiana. Finally, injunctive relief would
not harm or otherwise prejudice plaintiffs, nor would it undermine the public interest because
section 1446(d) expressly proscribes the conduct that will be enjoined. The Court, therefore,
GRANTS the Motion for Injunctive Relief and ENJOINS plaintiffs from taking any further
actions or otherwise prosecuting this case in the 15th JDC, Vermilion Parish, Louisiana.

C. Are the Moving Parties Entitled to Attorney Fees and Costs?

As a final matter, the moving defendants request attorney fees and costs for filing their
Motion for Injunctive Relief pursuant to 28 U.S.C. § 1927. This provision provides that: “Any
attorney or other person admitted to conduct cases in any court of the United States or any territory
thereof who so multiplies the proceedings in any case unreasonably and vexatiously may be
required by the court to satisfy personally the excess costs, expenses, and attorneys’ fees
reasonably incurred because of such conduct.” 28 U.S.C. § 1927. Plaintiffs contend that the law
governing the state court’s jurisdiction to act after the federal district court enters a final judgment
in a removed case is sufficiently unclear that the Court should decline to award attorneys’ fees
under section 1927. The Court disagrees with plaintiffs’ characterization of the state of the law on

post-removal jurisdiction. The text of section 1446(d) as well as the cases construing that provision

9
Case 6:19-cv-00421-RRS-CBW Document 51 Filed 08/07/20 Page 10 of 10 PagelID #: 456

as to the authority of a state court to act after removal is well settled. This case does not present a
particularly close question. Nevertheless, the Court will DENY the moving defendants’ request
for attorneys’ fees and costs at this time. This denial is without prejudice. If plaintiffs continue to
pursue this case in state court before a remand order has been entered, defendants may renew their
request for attorneys’ fees. Moreover, if plaintiffs attempt to subvert the removal jurisdiction of
this court by filing new actions, the moving defendants may seek attorneys’ fees and costs if they
must engage in any further motions practice.

IV.
CONCLUSION

For the foregoing reason, the Court GRANTS the Motion for Injunctive Relief IN PART,
and DENIES the motion IN PART. The Court GRANTS the moving defendants’ request for
injunctive relief. Plaintiff Charles E. Scarbrough, as Executor of the Estate of Gerald D. Libersat,
and plaintiff Julie Libersat are hereby ENJOINED from taking any further actions or otherwise
prosecuting this case in the 15th JDC, Vermilion Parish, Louisiana, unless and until such time as
this Court may issue an order of remand. All orders entered by the 15th JDC after this case was
removed are void ab initio and hereby VACATED. The moving defendants’ motion for attorneys’
fees and costs under 28 USC Section 1927 is DENIED without prejudice to re-urging this request
at a later stage of the case.

THUS DONE in Chambers on this | day of August, 2020.

 

Robert R. Summerhays
United States District Judge

10
